 

Exhibit 10.29

 



CONTRIBUTION AND EXCHANGE AGREEMENT

 

This CONTRIBUTION AND EXCHANGE AGREEMENT (“Agreement”) is made effective as of
October 19th, 2017 (the “Effective Date”), and is entered into by and between
HODOmania, Inc., a Texas corporation (“HODO”) and Investview, Inc., a Nevada
corporation (the “Company”). HODO and the Company may individually be referred
to as a “Party” or collectively as the “Parties.”

 

RECITALS

 

WHEREAS, HODO desires to contribute to the Company certain valuable contract
rights and benefits, as well its member database, in exchange for issuance of
stock in the Company and for the opportunity to earn-out additional Company
stock based on the performance and benefits conferred on the Company by HODO’s
contributed rights, benefits and database;

 

WHEREAS, the Company desires to receive from HODO certain valuable contract
rights and benefits, and HODO’s RYZE.Ai member database, and is willing to
exchange Company stock for HODO’s contributions, under the terms and conditions
set forth in this Agreement.

 

NOW THEREFORE, for good and valuable consideration, the sufficiency of which is
hereby acknowledged, the Parties agree as follows:

 

1.HODO Contributions to Company.

 

(a)HODO Travel Product. HODO currently holds valuable contract rights with a
wholesale travel organization providing HODO a two-tier travel product (the
“Travel Product”). HODO will use its best efforts to transfer HODO’s contractual
rights to the Travel Product to the Company. If the Company does not use the
travel product for any reason, HODO will not be penalized.

 

(b)HODO Member Database. HODO maintains a valuable and confidential member
database, referred to as the RYZE.Ai Database (the “Database”). HODO will
transfer and contribute to the Company, for the Company’s marketing purposes,
the Database.

 

HODO’s contributed Travel Product and HODO’s contributed Database are herein
referred to collectively as the “HODO Contributed Assets.”

 



Contribution and Exchange AgreementPage 1 of 10

 

 

(c)Direct Contribution and Subsidiary Contribution. The Parties acknowledge that
HODO’s representations of ownership and control of the HODO Contributed Assets
include through HODO’s wholly owned subsidiary, HODO Global, LLC, a Texas
limited liability company; and, the Parties agree that, to ensure complete
transfer and contribution of the HODO Contributed Assets, HODO’s transfer and
contribution of the HODO Contributed Assets shall be accomplished directly from
HODO and, to the extent necessary, from HODO Global, LLC.

 

2.Company Exchange for HODO Contributed Assets.

 

(a)Exchange of Company Common Shares. The Company agrees that, in exchange for
the contribution to the Company of the HODO Contributed Assets, the Company will
issue common shares in the Company to HODO equivalent to USD $50,000, upon
successful transfer and contribution of both the HODO Travel Product, if
applicable, and the HODO Member Database.



 



i.The Parties further agree that the number of Company common shares shall be
determined by dividing USD $50,000 by the closing price of the Company common
stock on the date of the successful transfer of the HODO Contributed Assets.

 

(b)Additional Value Transferred to HODO. As additional consideration for
receiving the HODO Contributed Assets, and to assist and facilitate the
successful utilization of such HODO Contributed Assets, the Company agrees it
will provide HODO a (1) domain name; (2) website url; and (3) product name(s)
for the Travel Product.

 

(c)Common Stock Earnout. HODO shall have earned and shall receive additional
Company common stock (“HODO Earnout”), which shall be issued by the Company to
HODO, in the following amounts and upon achieving and satisfying the following
requirements:

 

i.The following shall be used to determine HODO’s Earnout of additional Company
common stock:

 

1)Number of Earnout Shares: shares earned are by number of shares and are not
determined by stock price;

 



Contribution and Exchange AgreementPage 2 of 10

 

 

2)HODO Monthly Revenue: reference to HODO Monthly Revenue shall be the gross
revenues per month generated from and/or attributed to:

 

A.the HODO downline direct to the Company, plus

 

B.the HODO Travel Product, including additional products created from the Travel
Product.

 

3)Revenue Milestones: HODO’s Monthly Revenue Milestones shall be:

 

A.“1st Revenue Milestone” is USD $500,000 of HODO Monthly Revenue;

 

B.“2nd Revenue Milestone” is USD $1,000,000 of HODO Monthly Revenue;

 

C.“3rd Revenue Milestone” is USD $1,500,000 of HODO Monthly Revenue; and

 

D.“4th Revenue Milestone” is USD $2,000,000 of HODO Monthly Revenue.

 

4)Common Stock Award: HODO is eligible to earn the following separate and
independent awards of Company common stock:

 

A.“1st Common Stock Award” is 50 million shares of Company common stock;

 

B.“2nd Common Stock Award” is 50 million shares of Company common stock;

 

C.“3rd Common Stock Award” is 50 million shares of Company common stock; and

 

D.“4th Common Stock Award” is 50 million shares of Company common stock.

 

ii.HODO shall receive the following earnouts, when achieved:

 

1)the first 50% of the 1st Common Stock Award, when the 1st Revenue Milestone
has been exceeded for four (4) months in a 12-month period;

 



Contribution and Exchange AgreementPage 3 of 10

 

 

2)the second 50% of the 1st Common Stock Award when the 1st Revenue Milestone
has been exceeded for eight (8) months in a 12-month period;

 

3)the first 50% of the 2nd Common Stock Award, when the 2nd Revenue Milestone
has been exceeded for four (4) months in a 12-month period;

 

4)the second 50% of the 2nd Common Stock Award when the 2nd Revenue Milestone
has been exceeded for eight (8) months in a 12-month period;

 

5)the first 50% of the 3rd Common Stock Award, when the 3rd Revenue Milestone
has been exceeded for four (4) months in a 12-month period;

 

6)the second 50% of the 3rd Common Stock Award when the 3rd Revenue Milestone
has been exceeded for eight (8) months in a 12-month period;

 

7)the first 50% of the 4th Common Stock Award, when the 4th Revenue Milestone
has been exceeded for four (4) months in a 12-month period; and

 

8)the second 50% of the 4th Common Stock Award when the 4th Revenue Milestone
has been exceeded for eight (8) months in a 12-month period.

 

The Parties acknowledge and agree that HODO’s Earnouts can be achieved through
application of certain months to more than one Revenue Milestone. For example,
if HODO’s Monthly Revenue exceeded the 3rd Revenue Milestone ($1.5 million
monthly revenue) for eight of the 12 months following the Effective Date of this
Agreement, HODO would receive all of the 1st, 2nd, and 3rd Common Stock Awards
(150 million cumulatively awarded shares).

 

3.Product Pricing. The Parties agree to the following product pricing:

 

(a)Travel Product Pricing: the product(s) provided and available through the
HODO Travel Product will be provided to all current Company members without
charge;

 



Contribution and Exchange AgreementPage 4 of 10

 

 

(b)All other products, not available through the HODO Travel Product at the time
of its contribution shall be determined by the Company at the time of such
product pre-launch.

 

4.Company Members Sponsored by HODO. It is anticipated that HODO will sponsor or
materially contribute to the affiliation of additional new members with the
Company. The Company agrees that new members sponsored by HODO, or whose
affiliation with the Company is attributed to HODO’s efforts, will be included
in a downline that is direct to the Company.

 

5.Warranties; Indemnities; Limitations.

 

(a)Warranty Against Infringement. HODO warrants that the HODO Contributed Assets
do not violate or infringe any existing patent, copyright, trademark, or trade
secret.

 

(b)Warranty of Authority. HODO warrants that it has the power and authority to
contribute to the Company the HODO Contributed Assets.

 

(c)Exclusion of Other Warranties.

 

i.EXCEPT AS MAY OTHERWISE BE SET FORTH HEREIN, THE WARRANTIES IN THIS SECTION
ARE IN LIEU OF ALL OTHER WARRANTIES, EXPRESS OR IMPLIED.

 

(d)Representations.

 

ii.HODO represents that it has obtained authorization to enter into this
Agreement and to contribute the HODO Database, and to seek transfer of the HODO
Travel Product.

 

iii.HODO represents that the HODO Contributed Assets are unencumbered and HODO
is unaware of any third party claims to the HODO Contributed Assets.

 

iv.HODO represents that it has ownership and control of its subsidiary HODO
Global, LLC, and has the right to direct its actions.

 

v.The Company represents that it has, or will obtain approval for, sufficient
shares of common stock available to meet the earnout obligations of this
Agreement.

 



Contribution and Exchange AgreementPage 5 of 10

 

 

(e)Indemnification. The Parties shall indemnify and hold one another harmless
and, at their own expense, defend the other Party and its respective
subsidiaries, affiliates, directors, officers, employees, representatives,
partners, members, managers, agents, attorneys, successors and assigns
(“Indemnified Persons”) from and against any and all third-party claims, losses,
costs and expenses or liabilities (including direct, indirect, incidental,
consequential, special, or punitive damages suffered or alleged, as well as
reasonable legal fees and expenses incurred), relating to or arising out of:

 

i.any failure by the other Party to comply with its obligations under this
Agreement;

 

ii.breach of any of the Parties representations or warranties to one another; or

 

iii.any failure by a Party, for any reason to comply with all applicable laws,
rules and regulations, including any applicable regulatory organization or
agency.

 

(f)Indemnification Notification. When any claim for indemnification arises under
this Agreement, a Party shall promptly notify the other Party of the claim, and
when known, the facts constituting such claim, and the amount or an estimate of
the amount of the liability arising therefrom.

 

6.Miscellaneous Provisions.

 

(a)Tax Compliance. The Parties agree to pay their respective taxes including
applicable sales, use or excise taxes, VAT or similar governmental charges.

 

(b)Public Disclosure. The Parties acknowledge that this Agreement will be made
public as part of the Company’s disclosure obligations.

 

(c)Assignment. Neither party may transfer or assign its rights or obligations
under this Agreement without the prior written consent of the other party,
except that no consent is required for a transfer or assignment to: an
affiliate; or made as part of a re-organization.

 



Contribution and Exchange AgreementPage 6 of 10

 

 

(d)No Third Party Beneficiary. The Parties Agree that this Agreement does not
create rights in third parties and there are no intended third party
beneficiaries of this Agreement.

 

(e)Due Diligence. By executing this Agreement, each Party acknowledges they have
each conducted, or have had an adequate opportunity to conduct, their respective
due diligence investigation into the terms of this Agreement and those
representations made by the other Party in support of such terms herein, as well
as the business, financial, accounting, physical operations, and legal aspects
of the other Party.

 

(f)Expenses. Each Party shall be responsible for and shall bear their own fees
and expenses relating to entering in to this Agreement, including any due
diligence investigation.

 

(g)Announcements. The Parties agree to coordinate any announcement of this
Agreement, or disclosure of the terms herein.

 

(h)Choice of Law, Exclusive Jurisdiction and Venue. All matters arising from or
related to this Agreement shall be governed by the laws of the State of Nevada
without application of conflict of law principles. Any dispute that may arise
out of or is related to this Agreement shall be submitted to the Federal or
state courts in or serving Nevada, and the Parties submit to the jurisdictions
of such courts. Any objection to Clark County, Nevada as the exclusive venue of
any litigation is hereby irrevocably waived.

 

(i)Severability. Any invalidity, in whole or in part, of any provision of this
Agreement shall not affect the validity of any of its other provisions. If any
provision, or part thereof, is deemed by a court to be invalid or unenforceable,
such court shall be empowered to reform that provision as necessary to be valid
and to reflect, as closely as possible, the intention of the parties underlying
the invalid provision; if the provision cannot be so reformed, then the invalid
portion shall be stricken to the extent necessary to preserve the validity of
the other provisions hereof.

 

(j)Waiver. A waiver of a breach or default under this Agreement shall not be a
waiver of any subsequent breach or default. Failure of either party to enforce
compliance with any term or condition of this Agreement shall not constitute a
waiver of such term or condition then or in the future.

 



Contribution and Exchange AgreementPage 7 of 10

 

 

(k)Notices. All notices required under this Agreement shall be deemed effective
when received in writing by either (i) registered mail or certified mail, return
receipt requested and postage pre-paid, (ii) scanned electronic copy of a signed
original exchanged between the respective representatives of the Parties emailed
to the address below with confirmation of receipt, or (iii) overnight mail that
produces written evidence of delivery addressed to either party at the address
specified below:

 

If sent to HODO:

 

Attn:  John A. Hammack, CEO

HODOmania, Inc.

3477 County Road 338

Melissa, Texas 75454-2962

Email: John@hodoglobal.com

Telephone: 214-521-3030

  

If sent to the Company:

 

Attn:  Annette Raynor COO

Investview Inc.

745 Hope Road

Eatontown, NJ 07724

Email: annette@wealthgenerators.com

Telephone: 732-272-8852

 

Either party to this Agreement may change an address relating to it by notice to
the other party in accordance with the provisions of this paragraph.

 

(l)No Partnership or Joint Venture. This Agreement shall not operate so as to
create or recognize a partnership or joint venture of any kind between the
parties hereto; nor will this Agreement create an implied fiduciary relationship
or duty upon the Parties.

 

(m)Force Majeure and Other Events. Neither party will be responsible for any
loss or damage to the extent caused directly or indirectly by any act of God,
war, civil disturbance, natural calamity, flood, act or omission of any
exchange, market, utility, communications service, common carrier, Internet or
network access or backbone provider or information provider, electrical outage
or disturbance, brown-out or black-out, delay in mails, malicious third-party
action or any other cause beyond such party’s reasonable control.

 



Contribution and Exchange AgreementPage 8 of 10

 

 

(n)Attorneys Fees. The Parties agree that if a dispute arises under this
Agreement the prevailing party in such dispute is entitled to its attorneys fees
and costs in pursuing or defending any claim or dispute arising under or in
connection with this Agreement.

 

(o)Termination upon Notice of Insolvency. A Party may suspend or terminate this
Agreement immediately if a Party becomes insolvent or unable generally to pay
its debts as they become due, makes an assignment for the benefit of creditors
or applies for or consents to the appointment of a trustee, custodian, or
receiver.

 

(p)Entire Agreement. This Agreement is the entire agreement between the parties
hereto. All prior proposals, understandings, and other agreements, whether oral
or written, between the parties that relate to this subject matter are hereby
superseded and revoked.

 

(q)Amendment. This Agreement may not be modified or altered except in writing by
an instrument duly executed by both parties. The Parties expressly agree that
they have had a full opportunity to conduct their own independent due diligence
into the other Party and its representations.

 

(r)Counterparts. This Agreement may be executed in multiple counterparts.

 

 

*** Signature Page Follows ***

 



Contribution and Exchange AgreementPage 9 of 10

 



 


IN WITNESS WHEREOF, the duly authorized officers or representatives of the
Parties have executed this Agreement as of the date set forth below, intending
legally to be bound and for this Agreement to be effective as of the Effective
Date.

  

HODOMANIA, INC.

 

a Texas corporation

INVESTVIEW, INC.

 

a Nevada corporation

BY:   [image_001.jpg]

BY:  [image_002.jpg] 

Name:

John A. Hammack

 Name:

Ryan Smith

Title:

CEO

Title:

CEO

Date:

October 20. 2017

Date:

October 20. 2017

 



Contribution and Exchange AgreementPage 10 of 10

 